DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities:  Claims include the term “1D”. Examiner has interpreted this to read as “1 Dimensional”, but encourages Applicant to introduce “1D” the first time it appears in the claims in an unabbreviated form followed by the abbreviated form in parentheses, or write out each instance in its unabbreviated form, for improved clarity of the claims.
Specification
The title of the invention includes a spelling error. “Supressing” should be corrected to “Suppressing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 recite the limitation "first and second sets of the components".  There is insufficient antecedent basis for this limitation in the claim. 
Examiner has interpreted the “first and second sets of the components” as the “plurality of components” of independent Claims 9 and 16 from which they respectively depend for the purposes of examination. Examiner notes that the most likely interpretation from the specification would be a first set of components modeled as being rigid, and another set of components modeled as being flexible as “the first and second sets of the components” as described in Paragraph 140 of the disclosure and as similarly found in Claim 1, however, as this would require additional limitations to Claims 13 and 18, or the claims from which they depend, examiner has interpreted the Claims as previously noted.
Claim 19 as currently constructed depends from itself (Claim 19). It is unclear which claim, Claim 19 depends from. Examiner has examined Claim 19 as depending from Claim 18, based on the dependency of Claims 5 and 12, which recite the same limitation, and in light of the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 8 – 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hayashi et. al (US 20200338724 A1).
Regarding Claim 1, Hayashi teaches:
A robotic system (robot R) configured for real-time vibration-suppressing control, comprising:
a plurality of components connected by mechanical joints (See at least Paragraph 28, “The robot R shown in FIG. 4 has a plurality of servomotors (drive motors) 11a, 12a, 13a, 14a, 15a, and 16a (FIG. 6) that drive arm members 11, 12, 13, 14, 15, and 16 about a plurality of movable axes J1, J2, J3, J4, J5, and J6, respectively. Driving forces of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a are transmitted to the arm members 11, 12, 13, 14, 15, and 16 via reducers” and Figure 4), wherein a subset of the components is modeled as rigid bodies and a subset is modeled as flexible bodies (See at least Paragraph 34, “The model of the robot R in the simulation has information regarding the weight and rigidity of each of the arm members 11, 12, 13, 14, 15, and 16, the weight and rigidity of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, and the weight and rigidity of each of the reducers. In short, the model of the robot R has information regarding the weight and rigidity of the actual robot R. Furthermore, the model of the robot R also has information regarding the performance of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a”) and wherein a subset or all of the mechanical joints is modeled as flexible joints (See at least Paragraph 34, “The model of the robot R in the simulation has information regarding the weight and rigidity of each of the arm members 11, 12, 13, 14, 15, and 16, the weight and rigidity of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, and the weight and rigidity of each of the reducers. In short, the model of the robot R has information regarding the weight and rigidity of the actual robot R. Furthermore, the model of the robot R also has information regarding the performance of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a”);
memory storing input comprising unfiltered control parameters specifying motion of the components over a time period (See at least Paragraph 24, “As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a display unit 32, such as a liquid crystal display device; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;”, Paragraph 25, “The storage unit 33 stores a system program 33a, and the system program 33a serves basic functions of the computer 30. The storage unit 33 stores an operation program 33b for the robot R”, Paragraph 26, “The storage unit 33 stores: a vibration acquisition program (vibration acquisition means) 33c for acquiring a vibration state of the distal end section of the robot R; and a vibration trajectory drawing program (vibration trajectory drawing means) 33d for drawing the vibration state of the distal end section of the robot R, which is acquired by means of the vibration acquisition program 33c, along the distal end section of the robot R. Furthermore, the storage unit 33 also stores a learning program (learning means) 33e”, and Figure 4, specifically element L); 
a plurality of actuators operable in response to control signals to impart the motion of the components over the time period (See at least Paragraph 28, “The robot R shown in FIG. 4 has a plurality of servomotors (drive motors) 11a, 12a, 13a, 14a, 15a, and 16a (FIG. 6) that drive arm members 11, 12, 13, 14, 15, and 16 about a plurality of movable axes J1, J2, J3, J4, J5, and J6, respectively); and
a controller comprising: 
a processor communicatively linked to the memory (See at least Paragraph 24, “As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a display unit 32, such as a liquid crystal display device; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;”);
an optimizer provided by the processor running software (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33”), wherein the optimizer generates filtered control parameters defining a retargeted motion for the components by adjusting the defined motion to suppress vibrations (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33” and Paragraph 47, “The computer 30 acquires an improved vibration state of the robot R operated on the basis of the improved operation program. The vibration state to be acquired is the same as or similar to the vibration state acquired on the basis of the operation program 33b that has not been improved”), wherein the optimizer is trained via machine learning based on a set of training data prior to generating the retargeted motion (Hayashi teaches that the optimizer, trained by machine learning, might be trained prior to performing its functions. See Paragraph 80, “The other edge computer 8, the other host control system 100, or the other host control system 200, which has the learning function, performs processing for optimizing knowledge and increasing efficiency on the basis of the received information, thereby creating a new optimized or efficient learning model or learning result. The created learning model or learning result is distributed to the edge computers 8, which control the robots R. In a case in which the learning result is distributed, it is not necessary for the edge computers 8, which serve as distribution destinations, to have a learning function”, and Paragraph 81, “The information for learning, the learning model, and the learning result can be shared among the edge computers 8. For example, such sharing is performed in the configuration shown in FIG. 13. This leads to an increase in the efficiency of machine learning. Furthermore, it is also possible to implement the learning function in some of the plurality of edge computers 8, which are connected to each other by the network, and to use learning results from these edge computers 8, when the other edge computers 8 control the robots. This leads to a reduction in the cost required for the machine learning”), and wherein the controller generates the control signals for operating the actuators based on the filtered control parameters (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33”).
Regarding Claim 2, Hayashi teaches:
The system of claim 1, further comprising a plurality of sensors monitoring operations of the robotic system and wherein the training data includes sensory feedback from the plurality of sensors (See at least Paragraph 65, “In the third embodiment, the actual robot R is operated on the basis of the operation program 33b. As shown in FIG. 3, for example, a known reflector 51 is mounted at the distal end section of the robot R, and the vibration measurement sensor 52, which is a laser tracker for detecting the position of the reflector 51, is provided in the vicinity of the robot R. Instead of the laser tracker, an acceleration sensor serving as the vibration measurement sensor may also be mounted at the distal end section of the robot R” and Paragraph 66, “The vibration measurement sensor 52 is connected to the robot controller 20, for example, and the robot controller 20 recognizes the trajectory of the distal end section of the robot R on the basis of detection results from the operating position detecting devices 17 of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a. Furthermore, the robot controller 20 acquires a vibration state of each position of the trajectory on the basis of detection results from the vibration measurement sensor 52. The vibration state to be acquired is the same as or similar to the vibration state acquired in the simulation in the first embodiment”).
Regarding Claim 8, Hayashi teaches:
The system of claim 1, wherein the portion of the vibrations that is suppressed comprises low-frequency, large-amplitude vibrations of one or more of the components of the robot (See at least Paragraph 35, “The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time. It is conceivable that the trajectory is divided into a plurality of areas. In this case, the vibration state to be acquired can be the maximum value of the acceleration of the distal end section of the robot R in each of the areas of the trajectory or the maximum value of the amplitude of the distal end section of the robot in each of the areas of the trajectory. The data of the acceleration has data regarding the direction and frequency related to the acceleration, and the data of the amplitude has data regarding the direction and frequency related to the amplitude”, Paragraph 37, “Because the amplitude of the vibration of the distal end section of the robot R is extremely small, in many cases, the computer 30 displays the amplitude of the vibration at, for example, a magnified manner of several times to several tens of times larger (FIGS. 1 and 4)”, and Paragraph 70 , “Note that the computer 30 may acquire a vibration state of a base-end-side section of the robot R, the base-end-side section being closer to the base end than the distal end section of the robot R, and display the acquired vibration state on the display device 36 or the display unit 32. For example, vibration of the arm member 16, the arm member 15, or the like can be acquired in the simulation. This vibration can also be acquired on the basis of the operation information on each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a. It is also possible to acquire the vibration of the arm member 16, the arm member 15, or the like of the robot R by means of the vibration measurement sensor 52, such as an acceleration sensor or a laser tracker”. Examiner notes that an acknowledgement that the vibration is small in many cases, also clearly indicates that the vibration may be large in other cases and similarly, that the invention is not limited to only small amplitude, high frequency vibrations), wherein the unfiltered control parameters include a set of motor trajectories, and wherein the optimizer modifies the set of motor trajectories to generate the retargeted motion for the components (See at least Paragraph 48, “When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement”).
Regarding Claim 9, Hayashi teaches:
A robotic system (robot R) configured for real-time vibration-suppressing control, comprising:
a plurality of components (See at least Paragraph 28, “The robot R shown in FIG. 4 has a plurality of servomotors (drive motors) 11a, 12a, 13a, 14a, 15a, and 16a (FIG. 6) that drive arm members 11, 12, 13, 14, 15, and 16 about a plurality of movable axes J1, J2, J3, J4, J5, and J6, respectively. Driving forces of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a are transmitted to the arm members 11, 12, 13, 14, 15, and 16 via reducers” and Figure 4);
memory storing input comprising unfiltered control parameters specifying motion of the components over a time period (See at least Paragraph 24, “As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a display unit 32, such as a liquid crystal display device; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;”, Paragraph 25, “The storage unit 33 stores a system program 33a, and the system program 33a serves basic functions of the computer 30. The storage unit 33 stores an operation program 33b for the robot R”, Paragraph 26, “The storage unit 33 stores: a vibration acquisition program (vibration acquisition means) 33c for acquiring a vibration state of the distal end section of the robot R; and a vibration trajectory drawing program (vibration trajectory drawing means) 33d for drawing the vibration state of the distal end section of the robot R, which is acquired by means of the vibration acquisition program 33c, along the distal end section of the robot R. Furthermore, the storage unit 33 also stores a learning program (learning means) 33e”, and Figure 4, specifically element L); 
a plurality of motors operable to impart the motion of the components (See at least Paragraph 28, “The robot R shown in FIG. 4 has a plurality of servomotors (drive motors) 11a, 12a, 13a, 14a, 15a, and 16a (FIG. 6) that drive arm members 11, 12, 13, 14, 15, and 16 about a plurality of movable axes J1, J2, J3, J4, J5, and J6, respectively); 
a plurality of sensors monitoring operations of the robotic system (See at least Paragraph 28, “Furthermore, the servomotors 11a, 12a, 13a, 14a, 15a, and 16a each have a operating position detecting device 17 for detecting the operating position thereof, and the operating position detecting device 17 is, in one example, an encoder. Detection results from the operating position detecting devices 17 are sent to the robot controller 20” and Paragraph 70, “It is also possible to acquire the vibration of the arm member 16, the arm member 15, or the like of the robot R by means of the vibration measurement sensor 52, such as an acceleration sensor or a laser tracker”);
a controller comprising: 
a processor communicatively linked to the memory (See at least Paragraph 24, “As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a display unit 32, such as a liquid crystal display device; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;”);
an optimizer provided by the processor running software (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33”), wherein the optimizer generates, based on the unfiltered control parameters, filtered control parameters defining a retargeted motion for the components by adjusting the defined motion to suppress vibrations of one or more of the components, (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33” and Paragraph 47, “The computer 30 acquires an improved vibration state of the robot R operated on the basis of the improved operation program. The vibration state to be acquired is the same as or similar to the vibration state acquired on the basis of the operation program 33b that has not been improved”), wherein the optimizer is trained, prior to generating the retargeted motion, via machine learning based on a set of training data (Hayashi teaches that the optimizer, trained by machine learning, might be trained prior to performing its functions. See Paragraph 80, “The other edge computer 8, the other host control system 100, or the other host control system 200, which has the learning function, performs processing for optimizing knowledge and increasing efficiency on the basis of the received information, thereby creating a new optimized or efficient learning model or learning result. The created learning model or learning result is distributed to the edge computers 8, which control the robots R. In a case in which the learning result is distributed, it is not necessary for the edge computers 8, which serve as distribution destinations, to have a learning function”, and Paragraph 81, “The information for learning, the learning model, and the learning result can be shared among the edge computers 8. For example, such sharing is performed in the configuration shown in FIG. 13. This leads to an increase in the efficiency of machine learning. Furthermore, it is also possible to implement the learning function in some of the plurality of edge computers 8, which are connected to each other by the network, and to use learning results from these edge computers 8, when the other edge computers 8 control the robots. This leads to a reduction in the cost required for the machine learning”), wherein the controller operates the actuators based on the filtered control parameters (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33”), and wherein the training data includes sensory feedback from the plurality of sensors (See at least Paragraph 65, “In the third embodiment, the actual robot R is operated on the basis of the operation program 33b. As shown in FIG. 3, for example, a known reflector 51 is mounted at the distal end section of the robot R, and the vibration measurement sensor 52, which is a laser tracker for detecting the position of the reflector 51, is provided in the vicinity of the robot R. Instead of the laser tracker, an acceleration sensor serving as the vibration measurement sensor may also be mounted at the distal end section of the robot R”, Paragraph 66, “The vibration measurement sensor 52 is connected to the robot controller 20, for example, and the robot controller 20 recognizes the trajectory of the distal end section of the robot R on the basis of detection results from the operating position detecting devices 17 of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a. Furthermore, the robot controller 20 acquires a vibration state of each position of the trajectory on the basis of detection results from the vibration measurement sensor 52. The vibration state to be acquired is the same as or similar to the vibration state acquired in the simulation in the first embodiment”).
Regarding Claim 15, Hayashi teaches:
The system of claim 9, wherein the vibrations that are suppressed comprises low-frequency, large-amplitude vibrations of one or more of the components of the robot, (See at least Paragraph 35, “The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time. It is conceivable that the trajectory is divided into a plurality of areas. In this case, the vibration state to be acquired can be the maximum value of the acceleration of the distal end section of the robot R in each of the areas of the trajectory or the maximum value of the amplitude of the distal end section of the robot in each of the areas of the trajectory. The data of the acceleration has data regarding the direction and frequency related to the acceleration, and the data of the amplitude has data regarding the direction and frequency related to the amplitude”, Paragraph 37, “Because the amplitude of the vibration of the distal end section of the robot R is extremely small, in many cases, the computer 30 displays the amplitude of the vibration at, for example, a magnified manner of several times to several tens of times larger (FIGS. 1 and 4)”, and Paragraph 70 , “Note that the computer 30 may acquire a vibration state of a base-end-side section of the robot R, the base-end-side section being closer to the base end than the distal end section of the robot R, and display the acquired vibration state on the display device 36 or the display unit 32. For example, vibration of the arm member 16, the arm member 15, or the like can be acquired in the simulation. This vibration can also be acquired on the basis of the operation information on each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a. It is also possible to acquire the vibration of the arm member 16, the arm member 15, or the like of the robot R by means of the vibration measurement sensor 52, such as an acceleration sensor or a laser tracker”. Examiner notes that an acknowledgement that the vibration is small in many cases, also clearly indicates that the vibration may be large in other cases and similarly, that the invention is not limited to only small amplitude, high frequency vibrations), wherein the unfiltered control parameters include a set of motor trajectories, and wherein the optimizer modifies the set of motor trajectories to generate the retargeted motion for the components (See at least Paragraph 48, “When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 7, 10 – 14, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et. al in view of Bashkirov et. al (US 20220143820 A1).
Regarding Claim 3, Hayashi teaches:
The system of claim 1, 
Hayashi further teaches:
and to take as input the unfiltered control parameters and output the filtered control parameters (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33”, and Paragraph 48, “In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement”)
Hayashi does not teach, but Bashkirov teaches:
wherein the optimizer comprises a neural network configured for the machine learning (See at least Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a neural network, such as those taught in Bashkirov, into the system of Hayashi in order to create a more efficient robotic system. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 4, the combination of Hayashi and Bashkirov:
The system of claim 3, 
Hayashi further teaches:
wherein the neural network includes a final node comprising a differentiable simulator (Examiner has interpreted dynamic simulation to refer to a simulation which models the time-varying behavior of a dynamic system, a dynamic simulator being a type of differentiable simulator. Examiner also notes that the neural network outputting into a differentiable simulator as a final node, having no weights or other modifications to it and being a singular node, appears to be equivalent to the neural network outputting into a differentiable simulator that is not a part of the neural network. All of the operations of Hayashi’s learning program pass through the simulation as part of the learning process, and therefore acts in the same capacity as the final node of the limitation. See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33. Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”), wherein the differentiable simulator performs a dynamic simulation of the robotic system performing the retargeted motions with the components (See Paragraph 35, “When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”), and wherein the dynamic simulation predicts the vibrations for the robotic system in performing the retargeted motion (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33b”).
Regarding Claim 5, the combination of Hayashi and Bashkirov teaches:
The system of claim 4, 
Hayashi further teaches:
wherein the differentiable simulator outputs a time varying state of the robotic system (See at least Paragraph 35, “The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”)
Hayashi does not teach, but Bashkirov teaches:
and wherein the controller further comprises a loss function that measures, based on the time varying state, effectiveness of the learned controller by comparing differences in absolute positions or orientations of the components to their target positions or orientations (Bashkirov generically teaches a loss function which in the context of position and orientation would be target and absolute, See Paragraph 29, “Similarly, the NN may be provided with feature vectors that correspond to inputs having known labeling or classification. The NN then predicts a label or classification for the feature or input at 143. The predicted label or class is compared to the known label or class (also known as ground truth) and a loss function measures the total error between the predictions and ground truth over all the training samples at 144”, Paragraph 37, “Thus, in reinforcement learning after an action is taken a feedback is calculated and a loss function is calculated using the feedback. The model is then updated using the loss function and backpropagation with adaptive gradient descent. This is best for a system that has discrete positions for actions. Many robotic and animation systems do not include discrete controls thus a Proximal Policy Optimization training algorithm may be used to implement continuous stochastic controls for the system”, and Paragraph 46, “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a loss function, such as those taught in Bashkirov, into the system of Hayashi in order to better train a neural network. Hayashi indicates in Paragraph 46,  “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 6, Hayashi teaches:
The system of claim 1, 
Hayashi further teaches:
wherein the machine learning is performed prior to operations of the controller to generate the control signals (Hayashi teaches that the optimizer, trained by machine learning, might be trained prior to performing its functions. See Paragraph 80, “The other edge computer 8, the other host control system 100, or the other host control system 200, which has the learning function, performs processing for optimizing knowledge and increasing efficiency on the basis of the received information, thereby creating a new optimized or efficient learning model or learning result. The created learning model or learning result is distributed to the edge computers 8, which control the robots R. In a case in which the learning result is distributed, it is not necessary for the edge computers 8, which serve as distribution destinations, to have a learning function”, and Paragraph 81, “The information for learning, the learning model, and the learning result can be shared among the edge computers 8. For example, such sharing is performed in the configuration shown in FIG. 13. This leads to an increase in the efficiency of machine learning. Furthermore, it is also possible to implement the learning function in some of the plurality of edge computers 8, which are connected to each other by the network, and to use learning results from these edge computers 8, when the other edge computers 8 control the robots. This leads to a reduction in the cost required for the machine learning”) 
…
states determined by a differentiable simulator (Examiner has interpreted dynamic simulation to refer to a simulation which models the time-varying behavior of a dynamic system, a dynamic simulation being a differentiable simulator. See Paragraph 35, “When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”), wherein the differentiable simulator performs a simulation of the robotic system performing the retargeted motions with the components, and wherein the dynamic simulation predicts the vibrations for the robotic system in performing the retargeted motion (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33b”).
Hayashi does not teach, but Bashkirov teaches:
and comprises comparisons of target states defined by a plurality of input animations defining motions for the components via operations of the actuators and states determined by a differentiable simulator (See at least Paragraph 29, “The NN then predicts a label or classification for the feature or input at 143. The predicted label or class is compared to the known label or class (also known as ground truth) and a loss function measures the total error between the predictions and ground truth over all the training samples at 144” and Paragraph 46, “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare target states with simulated states as taught in Bashkirov as part of the learning program process of Hayashi in order to better train a neural network. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 7, Hayashi teaches:
The system of claim 1, 
Hayashi does not teach, but Bashkirov teaches:
wherein the optimizer comprises a neural network configured for the machine learning (See at least Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”), and wherein the neural network comprises layers of at least one of 1D convolutional networks and 1D recurrent neural networks (Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”, Paragraph 27, “According to aspects of the present disclosure, the convolutional neural network that may have any number of additional neural network node layers 131 and may include such layer types as additional convolutional layers, fully connected layers, pooling layers, max pooling layers, local contrast normalization layers, etc. of any size”. Examiner notes that single dimensional time-series data as presented in Hayashi (see amplitude, servomotors, etc.) as well as in Bashkirov is processed by 1D neural networks, and not 2D, 3D, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a neural network, such as those taught in Bashkirov, into the system of Hayashi in order to create a more efficient robotic system, with different types being more suitable depending on the circumstances of the robot and the motion desired. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 10, Hayashi teaches:
The system of claim 9, 
Hayashi further teaches:
and to take as input the unfiltered control parameters and output the filtered control parameters (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33”, and Paragraph 48, “In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement”)
Hayashi does not teach, but Bashkirov teaches:
wherein the optimizer comprises a neural network configured for the machine learning (See at least Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a neural network, such as those taught in Bashkirov, into the system of Hayashi in order to create a more efficient robotic system. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 11, the combination of Hayashi and Bashkirov teaches:
The system of claim 10, 
Hayashi further teaches:
wherein the neural network includes a final node comprising a differentiable simulator (Examiner has interpreted dynamic simulation to refer to a simulation which models the time-varying behavior of a dynamic system, a dynamic simulator being a type of differentiable simulator. Examiner also notes that the neural network outputting into a differentiable simulator as a final node, having no weights or other modifications to it and being a singular node, appears to be equivalent to the neural network outputting into a differentiable simulator that is not a part of the neural network. All of the operations of Hayashi’s learning program pass through the simulation as part of the learning process, and therefore acts in the same capacity as the final node of the limitation. See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33. Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”), wherein the differentiable simulator performs a dynamic simulation of the robotic system performing the retargeted motions with the components (See Paragraph 35, “When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”), and wherein the dynamic simulation predicts vibrations for the robotic system in performing the retargeted motion (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33b”).
Regarding Claim 12, the combination of Hayashi and Bashkirov teaches:
The system of claim 11, 
Hayashi further teaches:
wherein the differentiable simulator outputs a time varying state of the robotic system (See at least Paragraph 35, “The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”)
Hayashi does not teach, but Bashkirov teaches:
and wherein the controller further comprises a loss function that measures, based on the time varying state, effectiveness of the learned controller by comparing differences in absolute positions or orientations of the components to their target positions or orientations (Bashkirov generically teaches a loss function which in the context of position and orientation would be target and absolute, See Paragraph 29, “Similarly, the NN may be provided with feature vectors that correspond to inputs having known labeling or classification. The NN then predicts a label or classification for the feature or input at 143. The predicted label or class is compared to the known label or class (also known as ground truth) and a loss function measures the total error between the predictions and ground truth over all the training samples at 144”, Paragraph 37, “Thus, in reinforcement learning after an action is taken a feedback is calculated and a loss function is calculated using the feedback. The model is then updated using the loss function and backpropagation with adaptive gradient descent. This is best for a system that has discrete positions for actions. Many robotic and animation systems do not include discrete controls thus a Proximal Policy Optimization training algorithm may be used to implement continuous stochastic controls for the system”, and Paragraph 46, “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a loss function, such as those taught in Bashkirov, into the system of Hayashi in order to better train a neural network. Hayashi indicates in Paragraph 46,  “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 13, Hayashi teaches:
The system of claim 9, 
Hayashi further teaches:
…
states determined by a differentiable simulator (Examiner has interpreted dynamic simulation to refer to a simulation which models the time-varying behavior of a dynamic system, a dynamic simulation being a differentiable simulator. See Paragraph 35, “When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”), wherein the differentiable simulator performs a simulation of the robotic system performing the retargeted motions with the first and second sets of the components (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33b”), and wherein the dynamic simulation predicts vibrations for the robotic system in performing the retargeted motion (See at least Paragraph 48, “When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement”).
Hayashi does not teach, but Bashkirov teaches:
wherein the machine learning comprises comparisons of target states defined by a plurality of input animations defining motions for the first and second sets of components via operations of the actuators and states determined by a differentiable simulator (See at least Paragraph 29, “The NN then predicts a label or classification for the feature or input at 143. The predicted label or class is compared to the known label or class (also known as ground truth) and a loss function measures the total error between the predictions and ground truth over all the training samples at 144” and Paragraph 46, “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”, and Paragraph 46, “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare target states with simulated states as taught in Bashkirov as part of the learning program process of Hayashi in order to better train a neural network. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 14, Hayashi teaches:
The system of claim 9, 
Hayashi does not teach, but Bashkirov teaches:
wherein the optimizer comprises a neural network configured for the machine learning (See at least Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”), and wherein the neural network comprises layers of at least one of 1D convolutional networks and 1D recurrent neural networks (Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”, Paragraph 27, “According to aspects of the present disclosure, the convolutional neural network that may have any number of additional neural network node layers 131 and may include such layer types as additional convolutional layers, fully connected layers, pooling layers, max pooling layers, local contrast normalization layers, etc. of any size”. Examiner notes that single dimensional time-series data as presented in Hayashi (see amplitude, servomotors, etc.) as well as in Bashkirov is processed by 1D neural networks, and not 2D, 3D, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a neural network, such as those taught in Bashkirov, into the system of Hayashi in order to create a more efficient robotic system, with different types being more suitable depending on the circumstances of the robot and the motion desired. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 16, Hayashi teaches:
A robotic system (robot R) configured for real-time vibration-suppressing control, comprising:
a plurality of components (See at least Paragraph 28, “The robot R shown in FIG. 4 has a plurality of servomotors (drive motors) 11a, 12a, 13a, 14a, 15a, and 16a (FIG. 6) that drive arm members 11, 12, 13, 14, 15, and 16 about a plurality of movable axes J1, J2, J3, J4, J5, and J6, respectively. Driving forces of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a are transmitted to the arm members 11, 12, 13, 14, 15, and 16 via reducers” and Figure 4);
memory storing input comprising unfiltered control parameters specifying motion of the components over a time period (See at least Paragraph 24, “As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a display unit 32, such as a liquid crystal display device; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;”, Paragraph 25, “The storage unit 33 stores a system program 33a, and the system program 33a serves basic functions of the computer 30. The storage unit 33 stores an operation program 33b for the robot R”, Paragraph 26, “The storage unit 33 stores: a vibration acquisition program (vibration acquisition means) 33c for acquiring a vibration state of the distal end section of the robot R; and a vibration trajectory drawing program (vibration trajectory drawing means) 33d for drawing the vibration state of the distal end section of the robot R, which is acquired by means of the vibration acquisition program 33c, along the distal end section of the robot R. Furthermore, the storage unit 33 also stores a learning program (learning means) 33e”, and Figure 4, specifically element L); 
and a controller comprising: 
a processor communicatively linked to the memory (See at least Paragraph 24, “As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a display unit 32, such as a liquid crystal display device; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;”);
an optimizer provided by the processor running software (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33”), wherein the optimizer generates filtered control parameters defining a retargeted motion for the components by adjusting the defined motion to suppress vibrations of one or more of the components (See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33” and Paragraph 47, “The computer 30 acquires an improved vibration state of the robot R operated on the basis of the improved operation program. The vibration state to be acquired is the same as or similar to the vibration state acquired on the basis of the operation program 33b that has not been improved”), 
…
to suppress the vibrations (See at least Paragraph 6, “the learning unit creates an improved operation program for reducing the vibration of the distal end section in the selected region”)
Hayashi does not teach, but Bashkirov teaches:
wherein the optimizer comprises a neural network that is trained via machine learning based on a set of training data (See at least Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”)
…
while concurrently minimizing differences between the filtered control parameters and simulated control parameters in the set of training data (See at least Paragraph 30, “During training, the Optimizer minimizes the loss function on the training samples, and Paragraph 46, “In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a neural network which attempts to minimize errors between desired and achieved results, such as those taught in Bashkirov, into the system of Hayashi in order to create a more efficient robotic system. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 17, the combination of Hayashi and Bashkirov teaches:
The system of claim 16
Hayashi further teaches:
further comprising a plurality of sensors monitoring operations of the robotic system and wherein the set of the training data includes sensory feedback from the plurality of sensors (Paragraph 65, “In the third embodiment, the actual robot R is operated on the basis of the operation program 33b. As shown in FIG. 3, for example, a known reflector 51 is mounted at the distal end section of the robot R, and the vibration measurement sensor 52, which is a laser tracker for detecting the position of the reflector 51, is provided in the vicinity of the robot R. Instead of the laser tracker, an acceleration sensor serving as the vibration measurement sensor may also be mounted at the distal end section of the robot R” and Paragraph 66, “The vibration measurement sensor 52 is connected to the robot controller 20, for example, and the robot controller 20 recognizes the trajectory of the distal end section of the robot R on the basis of detection results from the operating position detecting devices 17 of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a. Furthermore, the robot controller 20 acquires a vibration state of each position of the trajectory on the basis of detection results from the vibration measurement sensor 52. The vibration state to be acquired is the same as or similar to the vibration state acquired in the simulation in the first embodiment”).
Regarding Claim 18, the combination of Hayashi and Bashkirov teaches:
The system of claim 16, 
Hayashi further teaches:
wherein the neural network includes a final node comprising a differentiable simulator (Examiner has interpreted dynamic simulation to refer to a simulation which models the time-varying behavior of a dynamic system, a dynamic simulator being a type of differentiable simulator. Examiner also notes that the neural network outputting into a differentiable simulator as a final node, having no weights or other modifications to it and being a singular node, appears to be equivalent to the neural network outputting into a differentiable simulator that is not a part of the neural network. All of the operations of Hayashi’s learning program pass through the simulation as part of the learning process, and therefore acts in the same capacity as the final node of the limitation. See at least Paragraph 46, “At this time, the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33e is stored in the storage unit 33. Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”), wherein the differentiable simulator performs a dynamic simulation of the robotic system performing the retargeted motions with the components (See Paragraph 35, “When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”), and wherein the dynamic simulation predicts vibrations for the robotic system in performing the retargeted motion (See at least Paragraph 45, “Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33b”).
Regarding Claim 19, the combination of Hayashi and Bashkirov teaches:
The system of claim 19 (Note that per the 112(b) rejection above this is being treated as reading “The system of claim 18”), 
Hayashi further teaches:
wherein the differentiable simulator outputs a time varying state of the robotic system (See at least Paragraph 35, “The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time”)
Hayashi does not teach, but Bashkirov teaches:
and wherein the controller further comprises a loss function that measures, based on the time varying state, effectiveness of the learned controller by comparing differences in absolute positions or orientations of the components to their target positions or orientations (Bashkirov generically teaches a loss function which in the context of position and orientation would be target and absolute, See Paragraph 29, “Similarly, the NN may be provided with feature vectors that correspond to inputs having known labeling or classification. The NN then predicts a label or classification for the feature or input at 143. The predicted label or class is compared to the known label or class (also known as ground truth) and a loss function measures the total error between the predictions and ground truth over all the training samples at 144”, Paragraph 37, “Thus, in reinforcement learning after an action is taken a feedback is calculated and a loss function is calculated using the feedback. The model is then updated using the loss function and backpropagation with adaptive gradient descent. This is best for a system that has discrete positions for actions. Many robotic and animation systems do not include discrete controls thus a Proximal Policy Optimization training algorithm may be used to implement continuous stochastic controls for the system”, and Paragraph 46, “According to aspects of the present disclosure, the NN may be trained with a machine-learning algorithm to mimic realistic movement. The training set may be for example and without limitation, a time sequence of positions in space, directions, and/or orientations of a preselected subset of controlled object body parts. It is up to the machine learning algorithm to prepare a NN which is capable of changing joint angles in such a way that the controlled object exhibits a desired behavior and preserves balance at the same time. By way of example and not by way of limitation, time sequence of positions in space, directions, and/or orientations may be generated by motion capture of real movement, hand animation using motion capture dolls, hand animation using a virtual models, or any other method of capturing a set of realistic movements. In some embodiments, the training may use a reward function that uses misalignment errors of various raw and/or integral parameters which evolve the reward function towards a desired movement”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a loss function, such as those taught in Bashkirov, into the system of Hayashi in order to better train a neural network. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Regarding Claim 20, the combination of Hayashi and Bashkirov teaches:
The system of claim 16, 
Hayashi further teaches:
…
and wherein the portion of the vibrations that is suppressed comprises low-frequency, large-amplitude vibrations of one or more of the components of the robot (See at least Paragraph 35, “The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time. It is conceivable that the trajectory is divided into a plurality of areas. In this case, the vibration state to be acquired can be the maximum value of the acceleration of the distal end section of the robot R in each of the areas of the trajectory or the maximum value of the amplitude of the distal end section of the robot in each of the areas of the trajectory. The data of the acceleration has data regarding the direction and frequency related to the acceleration, and the data of the amplitude has data regarding the direction and frequency related to the amplitude”, Paragraph 37, “Because the amplitude of the vibration of the distal end section of the robot R is extremely small, in many cases, the computer 30 displays the amplitude of the vibration at, for example, a magnified manner of several times to several tens of times larger (FIGS. 1 and 4)”, and Paragraph 70 , “Note that the computer 30 may acquire a vibration state of a base-end-side section of the robot R, the base-end-side section being closer to the base end than the distal end section of the robot R, and display the acquired vibration state on the display device 36 or the display unit 32. For example, vibration of the arm member 16, the arm member 15, or the like can be acquired in the simulation. This vibration can also be acquired on the basis of the operation information on each of the servomotors 11a, 12a, 13a, 14a, 15a, and 16a. It is also possible to acquire the vibration of the arm member 16, the arm member 15, or the like of the robot R by means of the vibration measurement sensor 52, such as an acceleration sensor or a laser tracker”. Examiner notes that an acknowledgement that the vibration is small in many cases, also clearly indicates that the vibration may be large in other cases and similarly, that the invention is not limited to only small amplitude, high frequency vibrations)
Hayashi does not teach, but Bashkirov teaches:
wherein the neural network comprises layers of at least one of 1D convolutional networks and 1D recurrent neural networks (Paragraph 24, “According to aspects of the present disclosure, the control input scheme may use machine learning with neural networks (NN). The NNs may include one or more of several different types of neural networks and may have many different layers. By way of example and not by way of limitation the neural network may consist of one or multiple convolutional neural networks (CNN), recurrent neural networks (RNN) and/or dynamic neural networks (DNN). The Motion Decision Neural Network may be trained using the general training method disclosed herein”, Paragraph 27, “According to aspects of the present disclosure, the convolutional neural network that may have any number of additional neural network node layers 131 and may include such layer types as additional convolutional layers, fully connected layers, pooling layers, max pooling layers, local contrast normalization layers, etc. of any size”. Examiner notes that single dimensional time-series data as presented in Hayashi (see amplitude, servomotors, etc.) as well as in Bashkirov is processed by 1D neural networks, and not 2D, 3D, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a neural network, such as those taught in Bashkirov, into the system of Hayashi in order to create a more efficient robotic system, with different types being more suitable depending on the circumstances of the robot and the motion desired. Hayashi indicates in Paragraph 46, “Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning techniques”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW C GAMMON/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664